Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of February 5, 2013 (this
“Amendment”), among DEL MONTE CORPORATION, a Delaware corporation as successor
by merger to Del Monte Foods Company (the “Borrower”), the Guarantors, each of
the lenders that is a signatory hereto; and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacity, together with its
successors, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and each lender from time to
time party thereto (the “Lenders”) have entered into a Credit Agreement, dated
as of March 8, 2011 (the “Credit Agreement”) (capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);

WHEREAS, on the date hereof, the Borrower, the Administrative Agent and the
Required Lenders desire to amend the Credit Agreement to, among other things,
refinance the Initial Term Loans thereunder with new term loans and increase the
principal amount thereof by up to $100,000,000;

WHEREAS, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and KKR Capital Markets LLC will act as joint lead arrangers and
joint bookrunners under the Amended Credit Agreement (as defined below) and this
Amendment;

WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a signature page to this Amendment (a “Consent”) under
the “Cashless Settlement Option” (each, a “Cashless Option Lender”) shall be
deemed to have exchanged all (or such lesser amount as the Administrative Agent
may allocate) of its Initial Term Loans under the Credit Agreement (which
existing Initial Term Loans shall thereafter no longer be deemed to be
outstanding) for Initial Term Loans under the Credit Agreement, as amended by
this Amendment (the “Amended Credit Agreement”), in the same aggregate principal
amount as such Lender’s Initial Term Loans under the Credit Agreement (or such
lesser amount as the Administrative Agent may allocate), and such Lender shall
thereafter be a Lender under the Amended Credit Agreement;

WHEREAS, upon the effectiveness of this Amendment, each Lender that shall have
executed and delivered a Consent under the “Post-Closing Settlement Option”
(each, a “Post-Closing Settlement Lender”), each Lender electing the “Amendment
Only Consent Option” and each Lender that shall not have executed a Consent
hereto shall be repaid in full, and the Borrower shall pay to each such Lender
all accrued and unpaid interest on such Lender’s Initial Term Loans to, but not
including, the date of effectiveness of the Amendment; and

WHEREAS, the Administrative Agent and the Lenders signatory hereto are willing
to so agree pursuant to Section 13.1 of the Credit Agreement, subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments.

(a) The following defined terms shall be added to Section 1.1 of the Credit
Agreement in alphabetical order:



--------------------------------------------------------------------------------

“Amendment No. 1” shall mean Amendment No. 1 to this Agreement dated as of
February 5, 2013.

“Amendment No. 1 Effective Date” shall mean February 5, 2013, the date on which
the conditions precedent set forth in Section 3 of Amendment No. 1 are
satisfied.

“Cashless Option Lender” shall mean each Lender that executed and delivered a
Consent to Amendment No. 1 under the “Cashless Settlement Option” thereto.

“Officer’s Certificate” means, a certificate executed on behalf of the Borrower
by an Authorized Officer of the Borrower, certifying as to the Consolidated
Total Debt to Consolidated EBITDA Ratio for the most recently ended Test Period.

(b) The definition of “ABR” in Section 1.1 of the Credit Agreement is hereby
amended by deleting the reference to “2.50%” therein and replacing it with
“2.00%”.

(c) The definition of “Applicable ABR Margin” in Section 1.1 of the Credit
Agreement is hereby deleted and replaced with the following:

“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan
that is an Initial Term Loan, a percentage per annum equal to the applicable
percentage per annum set forth below, as determined by reference to the
Consolidated Total Debt to Consolidated EBITDA Ratio, as set forth in the
Officer’s Certificate received by the Administrative Agent for the most recently
ended Test Period:

 

Pricing

Level

   Consolidated Total Debt to
Consolidated EBITDA Ratio    Applicable ABR
Margin

    1

   £ 5.75:1.00    1.75%

    2

   > 5.75:1.00    2.00%

Any increase or decrease in the Applicable ABR Margin resulting from a change in
the Consolidated Total Debt to Consolidated EBITDA Ratio shall become effective
as of the first Business Day immediately following the date an Officer’s
Certificate is delivered; provided, however, that “Pricing Level 2” shall apply
without regard to the Consolidated Total Debt to Consolidated EBITDA Ratio
(x) at any time after the date on which Section 9.1 Financials were required to
be delivered but were not so delivered, commencing with the first Business Day
immediately following such date and continuing until the first Business Day
immediately following the date on which such Section 9.1 Financials are
delivered or (y) at any time the Administrative Agent shall not have received an
Officer’s Certificate for the most recently ended Test Period.

(d) The definition of “Applicable LIBOR Margin” in Section 1.1 of the Credit
Agreement is hereby deleted and replaced with the following:

“Applicable LIBOR Margin” shall mean, at any date, with respect to each LIBOR
Loan that is an Initial Term Loan, a percentage per annum equal to the
applicable percentage per annum set forth below, as determined by reference to
the Consolidated Total Debt to Consolidated EBITDA Ratio, as set forth in the
Officer’s Certificate received by the Administrative Agent for the most recently
ended Test Period:

 

Pricing

Level

   Consolidated Total Debt to
Consolidated EBITDA Ratio    Applicable LIBOR
Margin

    1

   £ 5.75:1.00    2.75%

    2

   > 5.75:1.00    3.00%

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable LIBOR Margin resulting from a change
in the Consolidated Total Debt to Consolidated EBITDA Ratio shall become
effective as of the first Business Day immediately following the date an
Officer’s Certificate is delivered; provided, however, that “Pricing Level 2”
shall apply without regard to the Consolidated Total Debt to Consolidated EBITDA
Ratio (x) at any time after the date on which Section 9.1 Financials were
required to be delivered but were not so delivered, commencing with the first
Business Day immediately following such date and continuing until the first
Business Day immediately following the date on which such Section 9.1 Financials
are delivered or (y) at any time the Administrative Agent shall not have
received an Officer’s Certificate for the most recently ended Test Period.

(e) The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the reference to “1.50%” therein and replacing it
with “1.00%”.

(f) The definition of “Maximum Incremental Facilities Amount” in Section 1.1 of
the Credit Agreement is hereby amended by deleting the reference to “(x)”
therein and by deleting the phrase “(y) could incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of Section 10.1”.

(g) The definition of “Test Period” in Section 1.1 of the Credit Agreement is
hereby amended by inserting at the end thereof “and for which Section 9.1
Financials shall have been required to be delivered to the Administrative
Agent”.

(h) Section 2.1 of the Credit Agreement is hereby amended by adding the
following as the second paragraph thereof:

“Subject to and upon the terms and conditions set forth herein, each Cashless
Option Lender and JPMorgan Chase Bank, N.A. (which shall in such capacities be
Lenders) agrees to make a loan or loans to the Borrower on the Amendment No. 1
Effective Date (which shall replace the Initial Term Loans existing prior to
such date and be considered Initial Term Loans for all purposes hereunder), in
an amount equal to (x) its Cashless Settlement Option allocation in accordance
with Amendment No. 1 in the case of each Cashless Option Lender and (y) in
amount equal to $2,688,650,000.00 minus the aggregate Cashless Settlement Option
allocations in accordance with Amendment No. 1 (such number being
$2,307,408,348.26) in the case of JPMorgan Chase Bank, N.A. The initial Interest
Periods for all LIBOR Rate Initial Term Loans made on the Amendment No. 1
Effective Date shall be the same Interest Periods applicable to the LIBOR Rate
Initial Term Loans immediately prior to the Amendment No. 1 Effective Date.
Notwithstanding the foregoing, any Cashless Option Lender as defined in
accordance with Amendment No. 1 shall not actually make a loan on the Amendment
No. 1 Effective Date but shall be deemed to have rolled over its Initial Term
Loans under and as defined in the Credit Agreement in accordance with Amendment
No. 1.”

(i) Section 2.5(b) of the Credit Agreement shall be amended and restated as
follows:

 

3



--------------------------------------------------------------------------------

The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Initial Term Loan Lenders, on each date set forth below (or, if
not a Business Day, the immediately preceding Business Day) (each, an “Initial
Term Loan Repayment Date”), a principal amount in respect of the Initial Term
Loans equal to (x) the outstanding principal amount of Initial Term Loans on the
Amendment No. 1 Effective Date multiplied by (y) the percentage set forth below
opposite such Initial Term Loan Repayment Date (each, an “Initial Term Loan
Repayment Amount”):

 

Date

   Initial Term Loan

March 31, 2013

   0.25%

June 30, 2013

   0.25%

September 30, 2013

   0.25%

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

September 30, 2014

   0.25%

December 31, 2014

   0.25%

March 31, 2015

   0.25%

June 30, 2015

   0.25%

September 30, 2015

   0.25%

December 31, 2015

   0.25%

March 31, 2016

   0.25%

June 30, 2016

   0.25%

September 30, 2016

   0.25%

December 31, 2016

   0.25%

March 31, 2017

   0.25%

June 30, 2017

   0.25%

September 30, 2017

   0.25%

December 31, 2017

   0.25%

Initial Term Loan Maturity Date

   Remaining outstanding amounts

(a) Section 5.1(a) of the Credit Agreement is hereby amended by deleting the
last sentence thereof.

(b) Section 5.1(b) of the Credit Agreement is hereby amended by deleting the
phrase “the first anniversary of the Closing Date” and replacing it with “the
six-month anniversary of the Amendment No. 1 Effective Date”.

SECTION 2. Lenders. Each Cashless Option Lender and JPMorgan Chase Bank, N.A.
hereby agrees, on the Amendment No. 1 Effective Date and on the terms and
conditions set forth herein and in the Amended Credit Agreement, to make or roll
over, as applicable, its Initial Term Loans in accordance with Section 2.1 of
the Amended Credit Agreement. Such parties shall, effective on the Amendment
No. 1 Effective Date, automatically become parties to the Amended Credit
Agreement as a Lender. Each Lender under the Credit Agreement that signs a
Consent agrees that to the extent its Initial Term Loans under the Credit
Agreement are being repaid on the Amendment No. 1 Effective Date it waives any
amounts it may be entitled to under Section 2.11 of the Credit Agreement in
connection with such repayment.

SECTION 3. Conditions of Effectiveness. This Amendment and the amendment of the
Credit Agreement as set forth in Section 1 hereof shall become effective as of
the first date (such date being referred to as the “Amendment No. 1 Effective
Date”, which date is February 5, 2013) when each of the following conditions
shall have been satisfied:

 

4



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received this Amendment, duly executed
and delivered by (A) the Borrower, (B) the Required Lenders, (C) the Cashless
Option Lenders and (D) JPMorgan Chase Bank, N.A.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, an opinion of Simpson Thacher & Bartlett LLP,
counsel for the Borrower, dated the Amendment No. 1 Effective Date and addressed
to the Administrative Agent, the Collateral Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent.

(c) Payment of all reasonable fees and expenses due to the Administrative Agent
(as agreed to in writing between the Administrative Agent and the Borrower)
(including, without limitation, fees and reasonable out-of-pocket expenses of
Cahill Gordon & Reindel LLP, counsel to the Administrative Agent), in each case
required to be paid on the Amendment No. 1 Effective Date. Simultaneous with
effectiveness, the Lenders (other than the Cashless Option Lenders and JPMorgan
Chase Bank, N.A.) under the existing Credit Agreement shall have been paid all
accrued principal and interest under the Credit Agreement.

(d) The representations and warranties of each Credit Party contained in
Article VIII of the Credit Agreement or in any other Credit Document shall be
true and correct in all material respects (in each case, except to the extent
that any representation or warranty specifically refers to an earlier date, in
which case such representation or warranty is true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects on such respective dates.

(e) No Default shall exist, or would result from the effectiveness of this
Amendment or from the application of the proceeds thereof.

(f) The Borrower shall have delivered to the Administrative Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to the Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Credit Party relating thereto) and,
if any such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance to the extent required pursuant to the Credit
Agreement.

SECTION 4. Representations and Warranties. Each Credit Party represents and
warrants as to itself as follows as of the date hereof:

(a) Neither the execution, delivery or performance of the Amendment nor
compliance with the terms and provisions thereof and the other transactions
contemplated hereby will (i) contravene any applicable provision of any material
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party or any of such
Credit Party’s Restricted Subsidiaries (other than Liens created under the
Credit Documents) pursuant to, the terms of any material indenture, loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which such Credit Party or any of such Credit Party’s Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
other than any such breach, default or Lien that could not reasonably be
expected to result in a Material Adverse Effect or (iii) violate any provision
of the certificate of incorporation, by-laws, articles or other organizational
documents of such Credit Party or any of such Credit Party’s Restricted
Subsidiaries.

 

5



--------------------------------------------------------------------------------

(b) Such Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Amendment and has taken all necessary corporate or other organizational action
to authorize the execution, delivery and performance of this Amendment. Such
Credit Party has duly executed and delivered this Amendment and this Amendment
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditors’
rights generally and subject to general principles of equity.

SECTION 5. Further Assurances. The Borrower agrees, within 90 days of the
Amendment No. 1 Effective Date (unless extended by the Collateral Agent in its
reasonable discretion), to take such actions requested by the Collateral Agent
pursuant to Section 9.14(a) of the Credit Agreement in connection with this
Amendment (which, for avoidance of doubt, may include, without limitation, the
execution and filing of mortgage amendments, delivery of date down title
insurance endorsements and local counsel opinions, each in form and substance
reasonably acceptable to the Administrative Agent).

SECTION 6. Reference to and Effect on the Credit Agreement and the Credit
Documents.

(a) On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this Amendment No. 1 (i.e., the Amended Credit
Agreement).

(b) The Credit Agreement and each of the other Credit Documents, as specifically
amended by this Amendment are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Credit Parties under the Credit Documents, in each case, as amended by
this Amendment and all guarantees and grants of security interests are hereby
reaffirmed by each Credit Party.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Credit Document.

(d) By executing and delivering a copy of this Amendment, the Borrower hereby
agrees and confirms, on behalf of itself and each other Credit Party, that all
Obligations (including those created hereby) shall continue to be guaranteed and
secured pursuant to the Credit Documents.

 

6



--------------------------------------------------------------------------------

SECTION 7. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 8. Governing Law; Waivers.

(I) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(II) EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT, OR FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT HEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING SHALL BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH ON SCHEDULE 13.2 OF THE CREDIT AGREEMENT AT SUCH OTHER ADDRESS
OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT TO
SECTION 13.2 OF THE CREDIT AGREEMENT;

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 7 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

EACH CREDIT PARTY AND EACH LENDER AND AGENT IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

7



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DEL MONTE CORPORATION

            as Borrower

By:   /s/ Larry E. Bodner  

Name:  Larry E. Bodner

 

Title:    Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

BLUE ACQUISITION GROUP, INC. By:   

/s/ Larry E. Bodner

  Name:    Larry E. Bodner   Title:    Executive Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent, Collateral Agent and

    as Lender

By:  

/s/ Barry Bergman

  Name: Barry Bergman   Title:   Managing Director